Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Santhanam et al (US 20170078865, “Santhanam”) in view of Inoue et al (US 20140177466, “Inoue”).

	Re claims 1 and 11, Santhanam discloses a mobile communication device (figure 12) comprising a display; a communication circuit (figure 7, element 1310); a memory; (figure 7, element 1308) and a processor (figure 7, element 1304), triggering, based on a frequency band of the cell (figure 7, element 702b) and radio resource information about the cell, a first event indicating that device-to-device communication is possible (paragraph [0061]) or a second event indicating that the device-to-device communication is impossible, but fails to disclose connecting to a cell associated with the base station based on the first system information broadcast received from a base station using the communication circuit. However, Inoue discloses connecting to a cell associated with the base station based on system information received from a base station (paragraph [0049]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Santhanam with Inoue for the benefit of establishing a network connection between UE and a neighbor cell (figure 7, models B/C).  
		Re claims 2 and 12, Santhanam discloses triggering the first event when the frequency band of the cell includes a frequency band for the device-to-device  communication and the radio resource information about the cell supports the device-to-device communication (paragraph [0061]).
		Re claims 3 and 13, Santhanam discloses determining that the radio resource information about the cell supports the device-to-device communication when second system information for the device-to-device communication is received from the cell (paragraph [0062]).
		Re claims 4 and 14, Santhanam discloses the second system information includes system information block 18 or system information block 19 (paragraph [0062]).
		Re claims 6 and 16, Santhanam discloses receiving third system information about an adjacent cell that is adjacent to the cell using the communication circuit, and wherein the processor is further configured to trigger the first event (paragraph [0061]) or the second event based on the third system information.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Santhanam in view of Inoue and further in view of Fujishiro et al (US 10485044, “Fujishiro”).
	Re claims 5 and 15, Santhanam discloses all of the limitations of the base claim, but fails to disclose triggering the second event when the frequency band of the cell includes a frequency band for the device-to-device communication, and wherein the radio resource information about the cell does not support the device-to-device communication. However, Fujishiro discloses transmitting information indicating the frequency band available for D2D communication when D2D proximity service is not permitted because of lack of capability (column 32, lines 31-40). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Santhanam with Fujishiro for the benefit of providing efficient utilization of network resources by denying D2D communication when resource information about the cell indicates no support for the device-to-device communication.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Santhanam in view of Inoue and further in view of Tong et al (US 20150271856, “Tong”).
	Re claims 10 and 20, Santhanam discloses all of the limitations of the base claim, but fails to disclose displaying, on the display, a graphic object indicating that the device-to-device communication is possible in response to triggering of the first event. However, Tong discloses displaying a confirmation screen indicating whether to perform the D2D communication on the display included in the user interface (paragraph [0170]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Santhanam with Tong for the benefit of providing user with confirmation screen indicating whether to perform D2D communication.

Allowable Subject Matter

Claims 7-9 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 8 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467